Citation Nr: 0827376	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder with panic disorder, currently evaluated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	Michael A. Steinburg, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 50 percent evaluation 
for a major depressive disorder with panic disorder but 
denied an evaluation in excess of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to attend a hearing before the 
Board at its Central Office on August 5, 2008.  On August 1, 
2008, the veteran requested to have his hearing rescheduled 
to a video conference hearing instead.  The Board construed 
this as a motion to reschedule a hearing before the Board, 
and granted the motion.  As a result, this case must be 
remanded to allow the veteran to have a video conference 
hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

